Citation Nr: 0940288	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-32 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for depression secondary to 
his service connected Osgood-Schlatter's disease left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel.


INTRODUCTION

The Veteran had active service from April 1974 to June 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO). 

The Veteran was scheduled for a Travel Board Hearing in 
October 2008, however he failed to appear. Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. § 
20.702 (d) (2008).  Accordingly, this Veteran's request for a 
hearing is considered withdrawn.


FINDING OF FACT

The Veteran's adjustment disorder (also claimed as 
depression) did not have its onset in service and is not 
causally related to his service-connected Osgood-Schlatter's 
disease of the left knee.  


CONCLUSION OF LAW

The criteria for service connection for adjustment disorder, 
secondary to service connected Osgood-Schlatter's disease of 
the left knee, have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide. 

In May 2006, the agency of original jurisdiction (AOJ) 
provided the notice then required by 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R.§  3.159(b) (2008).  Specifically, 
the AOJ notified the Veteran of information and evidence 
necessary to substantiate the claim of service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In a July 2006 letter, the Veteran was provided notice of 
disability ratings and effective dates pursuant to Dingess.  
Although the notice letter postdated the initial 
adjudication, the claim was subsequently readjudicated and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  In any event, for the reasons detailed 
below, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, any 
deficiency regarding the notice mandated by Dingess/Hartman 
has been rendered moot.

Although there is no VA examination with a nexus opinion on 
file, none is required in this case.  Such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to the service connection issue 
decided herein, as will be discussed below, a VA examination 
with nexus opinion is not necessary.  The Board does not know 
of any additional relevant evidence which has not been 
obtained.  Therefore, the duty to notify and assist has been 
met.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R.§ 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

Service connection also may be granted for disability shown 
to be proximately due to, or the result of, a service-
connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service- 
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
38 C.F.R. § 3.310 was amended effective October 10, 2006, to 
implement Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
Under the revised section 3.310(b) (the existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service- 
connected.

The Veteran claims his currently diagnosed adjustment 
disorder (also claimed as depression) is secondary to service 
connected Osgood-Schlatter's disease of the left knee.  In a 
July 1979 rating decision, the Veteran was granted service 
connection for Osgood-Schlatter's disease of the left knee.

According to the Veteran's service treatment records it is 
well established he was diagnosed and treated for Osgood-
Schlatter's disease of the left knee and residuals.  There 
is, however, no indication the Veteran complained of or was 
treated for his psychiatric health as a result of his left 
knee disorder.  See in-service treatment records, dated March 
1974 to January 1976.

The Veteran's post-service treatment records reveal he was 
first diagnosed with adjustment disorder with disturbance of 
emotions and conduct after attempting suicide in February 
1995.  The Veteran had "a significant amount [of] 
psychosocial and financial stressors" secondary to family 
issues and a large gambling debt.  In addition, the Veteran 
stated his "need for an increase in disability."  See VA 
treatment records, dated February 1995. 

In September 2002, the Veteran reported a history of 
"intermittent melancholy."  The record reveals the Veteran 
"appears to have depressive [symptoms], with loss of 
appetite, insomnia, aggravated by dealing with the pain."  
However, there is no comment that the etiology of the 
Veteran's current diagnosed psychiatric condition it is 
related specifically to the Veteran's service connected knee 
condition.  See VA treatment record, dated September 2002.

In December 2005, the Veteran was treated for his mental 
health stating he was "depressed secondary to 'VA lost my 
records.  They owe me money.'"  He denied any suicidal 
attempts since 1995.  The Veteran expressed change in sleep, 
level of interest, feelings of guilt, worthlessness, 
helplessness, having decreased energy, concentration, poor 
appetite, anhedonia, psychomotor agitation, and restlessness.  
There is no indication the Veteran's psychiatric condition is 
related to his service connected Osgood-Schlatter's disease 
of the left knee.  See VA treatment record, dated December 
2005.

After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's adjustment disorder 
is not related to his active service or secondary to his left 
knee disability, and service connection is not established.  
While it is appears that the Veteran is currently diagnosed 
with adjustment disorder, the medical evidence of record as a 
whole supports the proposition that there is no etiological 
relationship between the origin and/or Osgood-Schlatter 
disease of the left knee and service. 

The Board has also considered the numerous written statements 
submitted by the Veteran.  However, where the determinative 
issue involves causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Veteran does not meet this burden by 
merely presenting his opinion because he is not a medical 
health professional and his opinion does not constitute 
competent medical authority.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this case, the objective medical 
evidence does not establish that a disorder existed in-
service as the records indicate negative psychiatric 
disorders.

Although the Board is sympathetic to the Veteran's cause and 
appreciates his military service, the lack of competent 
evidence supporting the claim, the evidence for the Veteran's 
claim is outweighed by the countervailing evidence.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for depression secondary to 
his service connected Osgood-Schlatter's disease left knee is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


